INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”) is made and entered into as of
May 26, 2011, by and between The Edelman Financial Group Inc., a Texas
corporation (the “Company”), and _____________  (the “Indemnitee”).


WHEREAS, qualified persons are reluctant to serve organizations as directors or
officers or in other capacities unless they are provided with adequate
protection against risks of claims and actions against them arising out of their
service to and activities on behalf of such organizations;


WHEREAS, the parties hereto recognize that the legal risks and potential
liabilities, and the threat thereof, associated with lawsuits filed against
persons serving the Company and/or its subsidiaries, and the resultant
substantial time, expense and anxiety spent and endured in defending lawsuits
bears no reasonable relationship to the compensation received by such persons,
and thus poses a significant deterrent and increased reluctance on the part of
experienced and capable individuals to serve the Company and/or its
subsidiaries;


WHEREAS, the uncertainties related to obtaining adequate insurance and
indemnification have increased the difficulty of attracting and retaining such
persons;


WHEREAS, Chapter 8 of the Texas Business Organizations Code (the “TBOC”) of the
State of Texas, under which law the Company is organized, empowers a corporation
organized in Texas to indemnify persons who serve as directors and/or officers
of the corporation, or persons who serve at the request of the corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise;


WHEREAS, the Bylaws of the Company permit indemnification to the fullest extent
permitted by applicable law;


WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually agree to indemnify such persons to the fullest extent permitted by
law, so that such persons will serve or continue to serve the Company and/or its
subsidiaries free from undue concern that they will not be adequately
indemnified; and


WHEREAS, the Indemnitee is willing to serve, continue to serve and to take on
additional service for and on behalf of the Company on the condition that the
Indemnitee is indemnified according to the terms of this Agreement;


NOW, THEREFORE, in consideration of the premises and of the Indemnitee’s
agreement to provide services to the Company and/or its subsidiaries and
intending to be legally bound hereby, the parties hereto agree as follows:


1.            Certain Definitions. For purposes of this Agreement:


(a)          “Agreement” has the meaning ascribed to such term in the preamble.


 
 

--------------------------------------------------------------------------------

 


(b)          “Board” means the Board of Directors of the Company.


(c)          “Business Day” means


(d)          “Change in Control” means a change in control of the Company
occurring after the date hereof in any of the following circumstances: (i) there
shall have occurred an event required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Exchange Act, whether or not the
Company is then subject to such reporting requirement; (ii) any “person” (as
such term is used in Section 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation or other entity owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, shall have become the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding voting securities without prior approval of at
least two-thirds of the members of the Board in office immediately prior to such
person attaining such percentage interest; (iii) the Company is a party to a
merger, consolidation, share exchange, sale of assets or other reorganization,
or a proxy contest, as a consequence of which members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter; or (iv) during any fifteen-month period, individuals
who at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.


(e)           “Company” means Sanders Morris Harris Group Inc., a Texas
corporation.


(f)           “Disqualifying Event” has the meaning ascribed to such term in
Section 7(d).


(g)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(h)          “Expenses” means any liability, obligation, judgment, penalty,
settlement, fine, excise or similar tax, interest obligation, deficiency, other
actual losses, and all reasonable expenses (including, without limitation,
reasonable fees and expenses of attorneys, accountants, financial advisers, and
other experts, retainers, court costs, costs of investigators, transcript costs,
fees of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness or otherwise participating in a Proceeding or
establishing or enforcing a right to indemnification under this Agreement), and
any federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


(i)            “Indemnifiable Event” means any actual or alleged action,
omission, event, or occurrence that arises out of or is related to the fact that
the Indemnitee is or was serving as a member of the Board and/or an officer of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee, or agent of, or in any other capacity for,  another
corporation, partnership, joint venture, trust, employee benefit plan, or other
enterprise.


(j)            “Indemnitee” has the meaning ascribed to such term in the
preamble.


(k)           “Proceeding” includes (i) any threatened, pending, or completed
action, suit, arbitration, alternate dispute resolution proceeding,
investigation, administrative hearing, or other proceeding, whether civil,
criminal, administrative, arbitrative, investigative, or other, (ii) any appeal
of an action, suit, or proceeding described in (i), or (iii) any inquiry or
investigation, whether conducted by or on behalf of the Company, a subsidiary of
the Company or any other party, formal or informal, that the Indemnitee in good
faith believes might lead to the institution of an action, suit, or proceeding
described in (i), except one initiated by the Indemnitee (other than as provided
pursuant to Section 8).


(l)           “Special Legal Counsel” means a law firm, or member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the five years previous to his selection or appointment has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party; (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder; or (iii) the beneficial owner, directly or
indirectly, of securities of the Company representing 5% or more of the combined
voting power of the Company’s then outstanding voting securities.
Notwithstanding the foregoing, the term “Special Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing in the State of Texas, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s rights to indemnification under this Agreement.


(m)         “TBOC” means the Texas Business Organization Code and any successor
statute thereto when such successor statute becomes applicable to the Company,
as either of them may from time to time be amended.


2.            Indemnification Arrangement. In the event the Indemnitee was, is,
or becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Proceeding by reason of
(or arising in part out of) an Indemnifiable Event, to the fullest extent
permitted by the TBOC, other applicable law, or the Company’s Articles of
Incorporation and Bylaws, as the same may exist or be hereinafter amended (by
statute or judicial decision) (but in the case of any such amendment, with
respect to matters occurring before such amendment, only to the extent that such
amendment permits the Company to provide the same or broader indemnification
rights than permitted prior to such amendment), the Company shall, subject to
and in accordance with the provisions of Section 7, indemnify and hold harmless
the Indemnitee against any and all Expenses of such Proceeding as soon as
practicable but in any event no later than (a) in the case of an initial written
request for indemnification in connection with a Proceeding, ten Business Days
after a determination has been made, or is deemed to have been made, that the
Indemnitee is entitled to indemnification and (b) in the case of a written
request for indemnification made pursuant to Section 6 in connection with a
Proceeding for which a determination previously has been made that the
Indemnitee is entitled to indemnification in connection with such Proceeding,
ten Business Days after such written request.


 
3

--------------------------------------------------------------------------------

 


3.            Advancement or Reimbursement of Expenses. The rights of the
Indemnitee provided under Section 2 shall include, but not be limited to, the
right to be indemnified and to have all Expenses advanced (including the payment
of Expenses before final disposition of a Proceeding) in all Proceedings to the
fullest extent permitted, or not prohibited, by the TBOC or other applicable law
or the Company’s Articles of Incorporation and Bylaws. In addition, to the
extent the Indemnitee is, by reason of (or arising in part out of) an
Indemnifiable Event, a witness or otherwise participates in any Proceeding at a
time when the Indemnitee is not named a defendant or respondent in the
Proceeding, the Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf in
connection therewith. The Indemnitee shall be advanced Expenses, within ten
Business Days after any request for such advancement, to the fullest extent
permitted, or not prohibited, by Chapter 8 of the TBOC; provided that the
Indemnitee has provided to the Company all affirmations, acknowledgments,
representations, and undertakings that may be required of the Indemnitee by
Chapter 8 of the TBOC.


4.           Notification and Defense of Proceedings. Indemnitee shall give
notice (the “Notice”) to the Company within five Business Days after actual
receipt of any summons, citation, subpoena, complaint, indictment, information,
or other document related to any Proceeding begun in respect of which indemnity
may be sought hereunder; provided, however, that the Indemnitee’s failure to
give such notice to the Company within such time shall not relieve the Company
from any of its obligations under Sections 2 and 3 of this Agreement except to
the extent the Company has been materially prejudiced by Indemnitee’s failure to
give such notice within such time period. Upon receipt of a Notice, the Company
may assume the defense of such Proceeding, whereupon the Company shall not be
liable to the Indemnitee under this Agreement for any fees or expenses of
counsel subsequently incurred by Indemnitee or any other Expenses incurred with
respect to the matters set forth in the Notice. The Company shall reimburse the
Indemnitee pursuant to the terms of this Agreement for all Expenses related to
the Proceeding incurred by the Indemnitee prior to the Indemnitee’s giving of
the Notice. Notwithstanding the foregoing, Indemnitee shall be entitled to
retain counsel and shall be reimbursed in full for all of the reasonable fees
and expenses of such counsel in the event that (i) the Company fails to assume
the defense of Indemnitee when it is required to do so hereunder, or (iii) there
is a potential conflict of interest among Indemnitee and one or more other
persons or entities represented by counsel proposed by the Company in
fulfillment of its indemnification obligations hereunder. Nothing in this
Agreement shall constitute a waiver of the Company’s right to seek participation
at its own expense in any Proceeding which may give rise to indemnification
hereunder.


5.            No Settlement without Consent. The Company shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without its written consent. The Company shall not
settle any action or claim in any manner which would impose any penalty or
limitation on the Indemnitee without the Indemnitee’s written consent. Neither
the Company nor the Indemnitee will unreasonably withhold or delay their consent
to any proposed settlement.


 
4

--------------------------------------------------------------------------------

 


6.            Request for Indemnification. To obtain indemnification as herein
provided, the Indemnitee shall submit to the Secretary of the Company a written
claim or request. Such written claim or request shall contain sufficient
information to reasonably inform the Company about the nature and extent of the
indemnification or advance sought by the Indemnitee. The Secretary of the
Company shall promptly advise the Board of such request.


7.            Determination of Request.


(a)          Upon written request to the Company by the Indemnitee for
indemnification pursuant to this Agreement, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in accordance with Section 8.103(a)(1) or (2) of the TBOC; provided,
however, that notwithstanding the foregoing, if a Change in Control shall have
occurred, such determination shall be made by a Special Legal Counsel selected
by the Board, unless the Indemnitee shall request (at the time the Indemnitee
submits the written request for indemnification) that such determination be made
in accordance with Section 8.103(a)(1) or (2) of the TBOC.


(b)          If entitlement to indemnification is to be determined by a Special
Legal Counsel, the Company shall furnish notice to the Indemnitee within ten
Business Days after receipt of a claim of or request for indemnification,
specifying the identity and address of the Special Legal Counsel and a
certification by the Special Legal Counsel that the Special Legal Counsel has
reviewed and is in compliance with the requirements to be a Special Legal
Counsel. The Indemnitee may, within six Business Days after receipt of such
written notice of selection, deliver to the Company a written objection to such
selection. Such objection may be asserted only on the ground that the Special
Legal Counsel selected does not meet the requirements of a Special Legal Counsel
as defined in this Agreement, and the objection shall set forth with
particularity the factual basis for that assertion. If there is an objection to
the selection of the Special Legal Counsel, either the Company or the Indemnitee
may petition the Court for a determination that the objection is without a
reasonable basis and/or for the appointment of a Special Legal Counsel selected
by the Court. The Company shall pay any and all reasonable fees and expenses of
the Special Legal Counsel incurred in connection with any such determination. If
a Change in Control shall have occurred, the Indemnitee shall be presumed
(except as otherwise expressly provided in this Agreement) to be entitled to
indemnification under this Agreement upon submission of a request to the Company
for indemnification, and thereafter the Company shall have the burden of proof
in overcoming that presumption in reaching a determination contrary to that
presumption. The presumption shall be used by the Special Legal Counsel, or such
other person or persons determining entitlement to indemnification, as a basis
for a determination of entitlement to indemnification unless the Company
provides information sufficient to overcome such presumption by clear and
convincing evidence or the investigation, review and analysis of the Special
Legal Counsel or such other person or persons convinces him or them by clear and
convincing evidence that the presumption should not apply.
 
 
5

--------------------------------------------------------------------------------

 


(c)           The Indemnitee will cooperate with the person or persons making
the determination under this Section 7 with respect to the Indemnitee’s
entitlement to indemnification under this Agreement, including providing to such
person or persons, on reasonable advance request, any documentation or
information that is: (i) not privileged or otherwise protected from disclosure;
(ii) reasonably available to Indemnitee; and (iii) reasonably necessary to that
determination.


(d)          Any determination of the Indemnitee’s entitlement to
indemnification to be made pursuant to this Section 7 shall be made, and the
Indemnitee shall be notified of such determination, not later than 20 Business
Days after receipt by the Secretary of the Company of the Indemnitee’s written
claim for indemnification; provided, however, that in the case of a
determination to be made by Special Legal Counsel the selection of whom is the
subject of an existing objection, such determination, and the Indemnitee’s
notification of such determination, shall be made not later than 20 Business
Days after the selection of the Special Legal Counsel is finally determined.
Notwithstanding anything herein to the contrary, if the person or persons
empowered under this Section 7 to determine entitlement to indemnification have
not made a determination within the applicable period set forth in this
Section 7(d), the Indemnitee shall be deemed to be entitled to indemnification
unless the Company establishes that a Disqualifying Event has occurred. Subject
to applicable law, determinations of entitlement to indemnification made, or
deemed to have been made, in accordance with the provisions of this Section 7,
shall be conclusive, final and binding on the parties hereto unless, in the
event the Company has previously determined to indemnify the Indemnitee, the
Company establishes as provided in the final sentence of this Section 7 that:
(i) the Indemnitee misrepresented or failed to disclose a material fact in
making the request for indemnification; or (ii) such indemnification is
prohibited by applicable law (each event described in subclause (i) or (ii) of
this Section 7, a “Disqualifying Event”). Notwithstanding the foregoing, the
Company may bring an action, in an appropriate court in the State of Texas or
any other court of competent jurisdiction, contesting the right of the
Indemnitee to receive indemnification hereunder due to the occurrence of a
Disqualifying Event; provided, however, that in any such action the Company will
have the burden of proving the occurrence of such Disqualifying Event.


8.            Effect of Certain Proceedings. The termination of any Proceeding
or of any matter therein, by judgment, order, settlement or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
the Indemnitee to indemnification or create a presumption that (a) the
Indemnitee did not conduct himself in good faith and in a manner which he
reasonably believed, in the case of conduct in his official capacity, to be in
the best interests of the Company, or, in all other cases, that at least his
conduct was not opposed to the Company’s best interests, or (b) with respect to
any criminal Proceeding, that the Indemnitee had reasonable cause to believe
that his conduct was unlawful.
 
 
6

--------------------------------------------------------------------------------

 


9.            Expenses of Enforcement of Agreement. The Indemnitee shall be
entitled to seek an adjudication to enforce his rights under, or to recover
damages for breach of rights created under or pursuant to, this Agreement
either, at the Indemnitee’s option, in (a) an appropriate court of the State of
Texas or any other court of competent jurisdiction, or (b) an arbitration to be
conducted by a single arbitrator, selected by mutual agreement of the Company
and the Indemnitee (or, failing such agreement by the then sitting Chief Judge
of the United States District Court for the appropriate jurisdiction), pursuant
to the commercial arbitration rules of the American Arbitration Association. In
the event that the Indemnitee seeks any such judicial adjudication or
arbitration award to enforce the Indemnitee’s rights under, or to recover
damages for breach of rights created under or pursuant to, this Agreement, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses actually and reasonably
incurred by him in such judicial adjudication but only if he prevails therein.
If it shall be determined in said judicial adjudication that the Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
Expenses sought, the Expenses incurred by the Indemnitee in connection with such
judicial adjudication shall be reasonably prorated in good faith by counsel for
the Indemnitee.


10.          Common Attorney. Notwithstanding the obligation of the Company to
indemnify the Indemnitee against Expenses pursuant to Section 2, in the event
there is a Proceeding by reason of (or arising in part out of) an Indemnifiable
Event against several persons, including the Indemnitee, who have a right of
indemnification against the Company with respect to Expenses relating to such
Proceeding and who have common interests such that their goals are identical and
there are no conflicts-of-interest among them, then such group of persons shall,
by majority vote of such persons, select a single attorney or law firm to serve
as the sole and exclusive legal counsel for all of the members of such group
(including the Indemnitee). In the event the Indemnitee acts independently by
retaining the legal services of any other attorney or law firm to additionally
or separately represent him, all Expenses relating to such independently
retained attorney or law firm shall be the sole responsibility of the
Indemnitee.


11.          Nonexclusive Rights; Subsequent Change in Law. The rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Articles of
Incorporation of the Company, the Bylaws of the Company, agreement, insurance,
arrangement, a vote of shareholders or a resolution of directors, or otherwise.
To the extent that a change in the TBOC or other applicable law (whether by
statute or judicial decision) permits greater indemnification by agreement than
would be afforded currently under the Company’s articles of incorporation or
bylaws and this Agreement, it is the intent of the parties hereto that the
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.


12.          D&O Liability Insurance. The Company shall from time to time make a
good faith determination whether or not it is practicable for the Company to
obtain and maintain a policy or policies of insurance with reputable insurance
companies providing the directors and officers of the Company or its
subsidiaries or affiliates, with coverage for losses incurred in connection with
their services to the Company or its subsidiaries or affiliates or to ensure the
Company’s performance of its indemnification obligations under this Agreement.
Among other considerations, the Company will weigh the costs of obtaining such
insurance coverage against the protection afforded by such coverage. To the
extent the Company maintains an insurance policy or policies providing
directors’ and/or officers’ liability insurance, the Indemnitee shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors
and/or officers. The Company shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that the Indemnitee has otherwise actually received such payment under any
bylaws, insurance policy, contract, agreement or otherwise.


 
7

--------------------------------------------------------------------------------

 


13.          Payment.  The Company shall not be liable to the Indemnitee under
this Agreement to make any payment in connection with any claim against the
Indemnitee to the extent the Indemnitee has otherwise actually received, and is
entitled to retain, payment (under any insurance policy or  otherwise) of the
amounts otherwise indemnifiable hereunder. Notwithstanding the foregoing, the
Company and the Indemnitee agree that the Indemnitee has no obligation to pursue
or exhaust any remedy against any third party, other than to reasonably
cooperate with the Company and its insurer.


14.          Indemnitee’s Compensation. The obligations of the Company under
this Agreement are not diminished or in any way affected by: (a) the Indemnitee
holding from time to time any direct or indirect financial interest in the
Company or in any entity in which the Indemnitee holds a directorship or
position at the request of the Company; (b) payment to the Indemnitee by the
Company or by any entity in which the Indemnitee holds a directorship or
position at the request of the Company of director’s fees or any salary, wages,
or any other form of compensation or remuneration; and (c) except as otherwise
herein provided, any directors’ liability insurance placed by or for the benefit
of the Indemnitee by the Indemnitee, the Company, or any entity in which the
Indemnitee holds a directorship or position at the request of the Company.


15.          Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to the
Indemnitee in connection with any Proceeding for any reason whatsoever, the
Company, in lieu of indemnifying the Indemnitee for Expenses related to such
Proceeding, shall contribute to the amount of Expenses incurred by the
Indemnitee, in connection with such Proceeding, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and the
Indemnitee as a result of the event(s) and/or transaction(s) giving rise to such
Proceeding; and/or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and the Indemnitee in connection with such
event(s) and/or transaction(s) giving rise to such Proceeding. The amounts so
contributed will be paid to the Indemnitee as reimbursement for such Expenses as
soon as practicable following the Indemnitee’s substantiation of the amount of
such Expenses.


16.          No Employment Rights. Nothing in this Agreement is intended to
create in the Indemnitee any right to continued service as a director and/or
officer with the Company.


17.          Limitation on Indemnification. The Company shall not be obligated
pursuant to the terms of this Agreement:
 
(a)           To indemnify the Indemnitee if (and to the extent that) a court or
arbitration body having jurisdiction in the matter shall ultimately determine
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration body) that such
indemnification is not lawful; or
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           To indemnify the Indemnitee for the payment to the Company of
profits pursuant to Section 16(b) of the Exchange Act, or Expenses incurred by
the Indemnitee for Proceedings in connection with such payment under
Section 16(b) of the Exchange Act.


18.          Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.


19.          Term. This Agreement shall be effective from and after the date
hereof, and shall continue until and terminate upon the later of: (a) the sixth
anniversary after the Indemnitee has ceased to be a member of the Board and/or
an officer of the Company or otherwise hold a position that could give rise to
an Indemnifiable Event or (b) the final termination or resolution of all
Proceedings with respect to which the Company is indemnifying the Indemnitee
against any and all Expenses relating to such Proceeding pursuant to the terms
of this Agreement that are commenced prior to such six-year anniversary.


20.          Amendments; Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
21.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors or assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), spouses, heirs, executors and personal or legal
representatives. This Agreement shall continue in effect regardless of whether
the Indemnitee continues to serve as a director and/or officer of the Company.


22.          Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law. To the fullest extent
possible, the provisions of this Agreement shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
 
9

--------------------------------------------------------------------------------

 


23.          Section 409A. The parties acknowledge and agree that the
indemnification provisions herein are intended to constitute an indemnification
plan within the meaning of Treasury Regulation Section 1.409A-1(b)(10) that does
not provide for a deferral of compensation within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) with respect to
any “bona fide claim” (as described in Treasury Regulation
Section 1.409A-1(b)(10)) involving the actions or failures to act by the
Indemnitee in his capacity as a service provider to the Company and its
Subsidiaries. Notwithstanding the foregoing, in the event that any provisions
herein are determined to provide for any deferral of compensation that is
subject to Section 409A, such provisions are intended to comply with
Section 409A and shall be interpreted accordingly.


24.          Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Texas, without giving effect to conflicts of law provisions thereof.


25.          Notice. All notices, demands and other communications required or
permitted under this Agreement shall be made in writing and shall be deemed to
have been duly received upon actual receipt if delivered by hand, against
receipt, or mailed, postage prepaid, certified or registered mail, return
receipt requested, and addressed to the Company at:


The Edelman Financial Group Inc.
600 Travis, Suite 5800
Houston, Texas 77002
Attn: General Counsel


and to the Indemnitee at the address set forth on the signature page attached
hereto.


26.          Facsimile and Counterpart Signature. This Agreement may be executed
by facsimile signature and in one or more counterparts, each of which shall for
all purposes be deemed an original and all of which shall constitute the same
instrument, but only one of which need be produced.
[Signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


THE EDELMAN FINANCIAL GROUP INC.
     
By:
   
Name:
   
Title:
   



INDEMNITEE
     
Name:
       
Address:
         



 
11

--------------------------------------------------------------------------------

 